Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 07/22/2022, the Examiner acknowledges the following:
Claims 1, 3, 6, 13 and 19 were amended.
Claims 14, 14 and 20 were canceled by Applicant.
Claims 21 – 23 were added.
Currently, claims 1 – 23 are pending. Claims 14, 15 and 20 were canceled by Applicant; therefore, claims 1 – 13, 16 – 19 and 21 – 23 are being examined on the merits.


Allowable Subject Matter
3.	Claims 1 – 13, 16 – 19 and 21 – 23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record discloses,
	A system (Velichko – US 9,942,503 B2 – art from the IDS), comprising a central processing unit; memory; a lens; input-output circuitry; and a global shutter image pixel, wherein the global shutter image pixel comprises: a substrate; a photodiode in the substrate, wherein the photodiode exhibits a first pinned potential, and wherein the lens is configured to direct image light towards the photodiode; a charge storage diode in the substrate, wherein the charge storage diode exhibits a second pinned potential; a floating diffusion node in the substrate; a capacitor formed over the substrate; a dual conversion gain transistor coupled between the capacitor and the floating diffusion node; and a pinned potential barrier in the substrate and coupled between the charge storage diode and the capacitor, wherein the pinned potential barrier exhibits a third pinned potential that is between the first pinned potential and the second pinned potential, and wherein the capacitor comprises capacitor structures selected from the group of capacitor structures consisting of: light shielding capacitor structures configured to shield the charge storage diode from the image light, and light reflecting capacitor structures configured to reflect at least some of the image light towards the photodiode. 
	Another prior art teaches an image sensor pixel (Oh – US 2019/0215471 A1) that is configured to generate image signals in response to light, the image sensor pixel comprising a first photosensitive region that is configured to generate charge in response to the light; a second photosensitive region that is configured to generate charge in response to the light; and a floating diffusion region that is configured to generate charge in response to the light, wherein the floating diffusion region is coupled to the first photosensitive region and the second photosensitive region and wherein the first photosensitive region and the second photosensitive region are symmetric about the floating diffusion region; further comprising: a dual conversion gain capacitor coupled to the floating diffusion region, wherein the dual conversion gain capacitor is configured to store overflow charge generated by the floating diffusion region and, further comprising: a gain select transistor coupled between the floating diffusion region and the dual conversion gain capacitor, wherein the gain select transistor is configured to be turned on to electrically connect the floating diffusion region to the dual conversion gain capacitor and provide the floating diffusion region with additional capacitance.
	Additionally another prior/related art teaches a method of operating an imaging system (Cremers – US 2017/0099446 A1), comprising with a photodiode in a dual gain pixel, accumulating charge in response to incident light; with readout circuitry, reading out a first signal while the dual gain pixel is in a high gain configuration, wherein the first signal is based on a first portion of the accumulated charge that overflows from the photodiode into a floating diffusion node and a gain select storage node; after reading out the first signal, resetting the floating diffusion node and a gain select storage region to a pixel voltage; with the readout circuitry, reading out a second signal while the dual gain pixel is in the high gain configuration, wherein the second signal is based on the pixel voltage at the floating diffusion node; with a transfer transistor, transferring a second portion of the accumulated charge from the photodiode to the floating diffusion node while the dual gain pixel is in the high gain configuration; with the readout circuitry, reading out a third signal while the dual gain pixel is in the high gain configuration, wherein the third signal is based on the second portion of the accumulated charge at the floating diffusion node. It mentions that is can read the pixels using rolling shutter or global shutter.
	Even though the prior/related art of record teaches an image sensor with a pixel array with a plurality of pixels, each pixel including a photodiode to generate charges in response to the incident light; a dual conversion gain; a transfer transistor that transfer charges from the photodiode to the storage diode; wherein the storage diode placed between the pixel and the photodiode; a capacitor attached to the floating diffusion and  that means that it needs two storage elements for storing the charges generated by the photodiodes to perform the methods for dual conversion  and global shutter; however, it fails to clearly teach or to suggest the amended independent claims 1, 13 and 19. It fails to teach an image sensor comprising a controller to operate the pixel array and using first and a second operation modes, wherein each pixel includes a storage element operable to store the photocharges generated by each pixel in either the first operation mode or the second operation mode based on the control signals, and wherein in the first operation mode the storage element stores the photocharges before transferring the photocharges to the floating diffusion region, and in the second operation mode the storage element stores the photocharges and provide an additional storage capacity to the floating diffusion region, and wherein the additional storage capacity is provided to the floating diffusion region while an output voltage corresponding to the photocharges accumulated in the floating diffusion region is output as in claim 1 or a photographing apparatus of claim 13, wherein the first mode uses the global shutter method and the second mode uses a dual gain conversion method, wherein the image signal processor is structured to determine the operation mode based on a request from a user or data received from a sensing unit comprising at least one of a luminance sensor, an acceleration sensor, or a gyro sensor. It also fails to teach or to suggested amended claim 19 that discloses a photographing apparatus of claim 13, wherein the first mode uses the global shutter method and the second mode uses a dual gain conversion method, wherein each pixel is structured to include a floating diffusion region storing the photocharges and having a storage capacity corresponding to 1) a sum of a storage capacity of a junction capacitor coupled to the floating diffusion region and a storage capacity of the storage element or 2) the storage capacity of the junction capacitor. The prior/related art of record fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 1, 13 and 19, as it follows below.

Regarding Claim 1:
	The combination of Oh, Cremers and Velichko teaches an image sensor with a pixel array with a plurality of pixels, each pixel including a photodiode to generate charges in response to the incident light; a dual conversion gain; a transfer transistor that transfer charges from the photodiode to the storage diode; wherein the storage diode placed between the pixel and the photodiode; a capacitor attached to the floating diffusion and  that means that it needs two storage elements for storing the charges generated by the photodiodes to perform the methods for dual conversion  and global shutter; however, it fails to teach or to fairly suggest the amended claim 1, mainly the underlined limitations.
	Oh combined with Cremers and Velichko fails to explicitly disclose “An image sensor comprising: a pixel array including a plurality of pixels, each pixel structured to generate photocharges in response to incident light and including a floating diffusion region structured to accumulate the photocharges that is to be converted into an output voltage; and a controller coupled to communicate with the pixel array and structured to provide control signals to the pixel array to operate the pixel array in different first and second operation modes at different times in operating the pixel array to respond to incident light, wherein each pixel includes a storage element operable to store the photocharges generated by each pixel in either the first operation mode or the second operation mode based on the control signals, and wherein in the first operation mode the storage element stores the photocharges before transferring the photocharges to the floating diffusion region, and in the second operation mode the storage element stores the photocharges and provide an additional storage capacity to the floating diffusion region, and wherein the additional storage capacity is provided to the floating diffusion region while an output voltage corresponding to the photocharges accumulated in the floating diffusion region is output”.  Therefore, as discussed above,  claim 1 is allowable over the prior/related art of record.

	In regards to claims 2 – 12: claims 2 – 12 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 1 that are not taught by the prior/related art of record either; therefore, claims 2 – 12 are allowed under the same rationale as claim 1.
Regarding Claim 13:
	The combination of Oh, Cremers and Velichko teaches an image sensor with a pixel array with a plurality of pixels, each pixel including a photodiode to generate charges in response to the incident light; a dual conversion gain; a transfer transistor that transfer charges from the photodiode to the storage diode; wherein the storage diode placed between the pixel and the photodiode; a capacitor attached to the floating diffusion and  that means that it needs two storage elements for storing the charges generated by the photodiodes to perform the methods for dual conversion  and global shutter; however, it fails to teach or to fairly suggest the amended claim 13, mainly the underlined limitations.
	Oh combined with Cremers and Velichko fails to explicitly disclose “A photographing apparatus comprising: an image sensor comprising pixels each structured to operate in an operation mode that is 156346094.1Inventor Dong Ho HADocket No.: 088453-8329.US00 Appl. No. : 17/154,936 one of a first mode in which the pixels operate according to a global shutter method and a second mode in which the pixels operate according to a dual conversion method; and an image signal processor coupled to communicate with the image sensor and structured to determine which of the first mode and second mode to operate the image sensor and to generate a mode selection signal representing a determined mode out of the first and second modes, wherein the image signal processor is structured to determine the operation mode based on a request from a user or data received from a sensing unit comprising at least one of a luminance sensor, an acceleration sensor, or a gyro sensor”. Therefore, as discussed above, claim 13 is allowable over the prior/related art of record.

In regards to claims 16 – 18: claims 16 – 18 depend directly to claim 1 and they require all the limitations of claim 13, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 13 that are not taught by the prior/related art of record either; therefore, claims 16 – 18 are allowed under the same rationale as claim 13.

Regarding Claim 19:
	The combination of Oh, Cremers and Velichko teaches an image sensor with a pixel array with a plurality of pixels, each pixel including a photodiode to generate charges in response to the incident light; a dual conversion gain; a transfer transistor that transfer charges from the photodiode to the storage diode; wherein the storage diode placed between the pixel and the photodiode; a capacitor attached to the floating diffusion and  that means that it needs two storage elements for storing the charges generated by the photodiodes to perform the methods for dual conversion  and global shutter; however, it fails to teach or to fairly suggest the amended claim 19, mainly the underlined limitations.
Oh combined with Cremers and Velichko fails to explicitly disclose “A photographing apparatus comprising: an image sensor comprising pixels each structured to operate in an operation mode that is one of a first mode in which the pixels operate according to a global shutter method and a second mode in which the pixels operate according to a dual conversion method; and an image signal processor coupled to communicate with the image sensor and structured to determine which of the first mode and second mode to operate the image sensor and to generate a mode selection signal representing a determined mode out of the first and second modes, wherein each of the pixels is structured to generate photocharges in response to an incident light and includes a storage element operable during both of the first mode and the second mode to store the photocharges, wherein each pixel is structured to include a floating diffusion region storing the photocharges and having a storage capacity corresponding to 1) a sum of a storage capacity of a junction capacitor coupled to the floating diffusion region and a storage capacity of the storage element or 2) the storage capacity of the junction capacitor”. Therefore, as discussed above, claim 19 is allowable over the prior/related art of record.

In regards to claims 21 – 23: claims 21 – 23 depend directly to claim 19 and they require all the limitations of claim 19, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 19 that are not taught by the prior/related art of record either; therefore, claims 21 – 23 are allowed under the same rationale as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. J. Jang et al., US 2021/0408094 A1 – it teaches an image sensing device comprising: a pixel array of unit pixels, each pixel structured to respond to incident light to produce photocharges indicative of detected incident light and including different photosensing sub-pixels at different locations within the unit pixel to detect incident light; different detection structures formed at peripheral locations of the different photosensing sub-pixels of the unit pixel, respectively, and configured to receive the photocharges that are generated by the different photosensing sub-pixels of and are carried by a current in the unit pixel; a unit pixel voltage node located at a center portion of the unit pixel and electrically coupled to electrically bias an electrical potential of the different photosensing sub-pixels; and a control circuit coupled to the different detection structures of the unit pixel to supply sub-pixel detection control signals to the different detection structures of the unit pixel, respectively and coupled to the unit pixel voltage node to supply an electrical field control signal.
2. T. Nishihara, US 2017/0207257 A1 – it teaches an image sensing device comprising: a pixel array of unit pixels, each pixel structured to respond to incident light to produce photocharges indicative of detected incident light and including different photosensing sub-pixels at different locations within the unit pixel to detect incident light; different detection structures formed at peripheral locations of the different photosensing sub-pixels of the unit pixel, respectively, and configured to receive the photocharges that are generated by the different photosensing sub-pixels of and are carried by a current in the unit pixel; a unit pixel voltage node located at a center portion of the unit pixel and electrically coupled to electrically bias an electrical potential of the different photosensing sub-pixels; and a control circuit coupled to the different detection structures of the unit pixel to supply sub-pixel detection control signals to the different detection structures of the unit pixel, respectively and coupled to the unit pixel voltage node to supply an electrical field control signal. It uses global shutter method to control all pixels to be exposed simultaneously.
3. H. Tian et al., US 8,525,287 B1 – it teaches a photodetector comprising an integrated circuit and at least two optically sensitive layers. A first optically sensitive layer is over at least a portion of the integrated circuit, and a second optically sensitive layer is over the first optically sensitive layer. Each optically sensitive layer is interposed between two electrodes. The two electrodes include a respective first electrode and a respective second electrode. The integrated circuit selectively applies a bias to the electrodes and reads signals from the optically sensitive layers. The signal is related to the number of photons received by the respective optically sensitive layer. It uses global shutter to readout all the pixels together.
4. I. Koshkin et al., US 2017/0339327 A1 – it teaches the combining high dynamic range techniques to enable rendering higher dynamic range scenes with an image sensor. The image sensor can implement a combination of spatial exposure multiplexing, temporal exposure multiplexing, and dual gain operation. The image sensor can be formed on a single wafer or the image sensor can be a 3D-IC image sensor that includes at least two vertically integrated layers. It teaches a three-dimensional integrated circuit (3D-IC) image sensor, comprising: a sensor layer, comprising: a pixel array that comprises pixels; an image signal processing layer, the image signal processing layer being separate from the sensor layer, the image signal processing layer and the sensor layer being vertically integrated in the 3D-IC image sensor, the image signal processing layer comprising: a timing controller configured to control exposure times of the pixels in the pixel array, the timing controller configured to control the exposure times of the pixels at least one of temporally or spatially such that an input image stream has two or more differing exposure times; a readout circuit configured to: read out signals from the pixels in the pixel array for the input image stream having the two or more differing exposure times; amplify the signals read out from the pixels in the pixel array by a first analog gain to output first amplified signals for the input image stream having the two or more differing exposure times; and amplify the signals read out from the pixels in the pixel array by a second analog gain to output second amplified signals for the input image stream having the two or more differing exposure times, wherein the first analog gain differs from the second analog gain; and at least one analog-to-digital converter configured to: convert the first amplified signals to first amplified pixel values for the input image stream having the two or more differing exposure times; and convert the second amplified signals to second amplified pixel values for the input image stream having the two or more differing exposure times.
5. M. Oh, US 2019/0215471 A1 – it teaches an image sensor pixel that is configured to generate image signals in response to light, the image sensor pixel comprising: a first photosensitive region that is configured to generate charge in response to the light; a second photosensitive region that is configured to generate charge in response to the light; and a floating diffusion region that is configured to generate charge in response to the light, wherein the floating diffusion region is coupled to the first photosensitive region and the second photosensitive region and wherein the first photosensitive region and the second photosensitive region are symmetric about the floating diffusion region; further comprising: a dual conversion gain capacitor coupled to the floating diffusion region, wherein the dual conversion gain capacitor is configured to store overflow charge generated by the floating diffusion region and, further comprising: a gain select transistor coupled between the floating diffusion region and the dual conversion gain capacitor, wherein the gain select transistor is configured to be turned on to electrically connect the floating diffusion region to the dual conversion gain capacitor and provide the floating diffusion region with additional capacitance.
6. B. Cremers et al., US 2017/0099446 A1 – it teaches a method of operating an imaging system, comprising: with a photodiode in a dual gain pixel, accumulating charge in response to incident light; with readout circuitry, reading out a first signal while the dual gain pixel is in a high gain configuration, wherein the first signal is based on a first portion of the accumulated charge that overflows from the photodiode into a floating diffusion node and a gain select storage node; after reading out the first signal, resetting the floating diffusion node and a gain select storage region to a pixel voltage; with the readout circuitry, reading out a second signal while the dual gain pixel is in the high gain configuration, wherein the second signal is based on the pixel voltage at the floating diffusion node; with a transfer transistor, transferring a second portion of the accumulated charge from the photodiode to the floating diffusion node while the dual gain pixel is in the high gain configuration; with the readout circuitry, reading out a third signal while the dual gain pixel is in the high gain configuration, wherein the third signal is based on the second portion of the accumulated charge at the floating diffusion node. It mentions that is can read the pixels using rolling shutter or global shutter.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697